UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	November 1, 2014 – April 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamGlobal SectorFund Semiannual report4 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Our allocation of investments among the underlying funds may hurt performance. In addition, the fund’s performance is subject to the risks that may affect the performance of the underlying funds, which are as follows. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. An underlying fund may have a policy of concentrating on a limited group of industries and may be non-diversified. Because an underlying fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: With the midway point of 2015 at hand, we note the sixth anniversary of the beginning of the U.S. economic expansion as dated by the National Bureau of Economic Research, which tracks the ups and downs of U.S. business cycles. It has also been six years since the beginning of the current bull market in U.S. stocks. Both the expansion and the bull market are longer than average, and both appear to owe their longevity, to some degree, to the extraordinary policy measures undertaken by the Federal Reserve. Recently, however, the Fed has been preparing markets for a shift toward tighter monetary policy. Short-term interest rates could increase for the first time since 2006. While higher interest rates can be a reflection of solid economic conditions, they can also pose a risk to fixed-income investments, and can have a less direct impact on stocks. International markets, which have performed well in early 2015, would also feel the effects of higher rates in the world’s largest economy. In the following pages, your fund’s portfolio manager provides a market outlook in addition to an update on your fund’s performance. With the possibility that markets could begin to move in different directions, it might be a prudent time to consult your financial advisor to determine whether any adjustments or additions to your portfolio are warranted. As the owner of a Putnam fund, you have put your investment in the hands of professional managers who pursue a consistent strategy and have experience in navigating changing market conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees June 11, 2015 Performance snapshot Annualized total return (%) comparison as of 4/30/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4     Global Sector Fund Interview with your fund’s portfolio manager Aaron M. Cooper, CFA Putnam Global Sector Fund’s results were higher than those of the MSCI World Index [ND] during the six-month period ended April30, 2015. How did you achieve this result? Across a variety of sectors, our research — which is the cornerstone of our active investment approach — helped us surpass the results of the fund’s benchmark. Our stock selection among biotech firms, household product manufacturers, media companies, and select Internet companies all contributed positively to performance. In addition, the fund was moderately underweight to energy, which aided fund results as oil declined in price for most of the period. Our security selection decisions in this sector also contributed positively to performance versus the benchmark. For example, the fund had smaller-than-benchmark exposure to Exxon Mobil, which was the third-largest contributor to relative returns. With U.S. stock performance strengthening through year-end 2014 but relatively weak in early 2015, would you say the economic fundamentals supporting the market are still strong? Economic and business fundamentals do appear strong to us, but the first calendar quarter of 2015 witnessed a variety of temporary setbacks to both the economy and markets. Perhaps chief among these was the surging U.S. dollar, which continued Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/15. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Global Sector Fund     5 to strengthen against virtually every other currency, dampening U.S. exporters’ competitiveness. Another setback — but which also contained an important upside for consumers and a variety of market sectors — came through commodity price weakness. This was particularly the case for oil, which, though it rebounded a fair amount from its March low by period-end, took a toll on many energy-related and natural resources stocks. Economic pressure was also felt in what became the second consecutive year of challenging winter weather, which was especially disruptive through heavy snowfalls on the Eastern Seaboard, but which also manifested as drought continued in important western U.S. agricultural zones. Lastly, a port shutdown on the West Coast in February destabilized important trade routes in and out of California, further exacerbating conditions for U.S. exporters that rely on this geographical region. Although this seemed like a lot of bad news at different points in the early months of 2015, we did not believe these conditions would derail continued U.S. economic strength. And while energy-related stocks may endure continued volatility as the price of oil fluctuates in response to global supply and demand, the longer oil prices stay low, the more we believe that may benefit the consumer — the linchpin of the economy and markets. Which stocks in the underlying funds were standout contributors to Putnam Global Sector Fund’s relative performance? Amazon.com was the largest contributor to relative results during the period. Although this household name is a company that people commonly think of as an online retailer, a key component of Amazon’s business today is Amazon Web Services [AWS], which provides cloud services for other companies. For Global composition Allocations are shown as a percentage of the underlying fund’s net assets as of 4/30/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6     Global Sector Fund “The longer oil prices stay low, the more that may benefit the consumer — the linchpin of the economy and markets.” Aaron Cooper some time, this part of the business has been overlooked by Wall Street. During and before the reporting period, our research team conducted significant due diligence to assess and value AWS despite limited disclosure by the company. AWS sells storage, processing, and computing power to enterprise clients with data-intensive businesses. Coupled with Amazon’s core retail business, which we also thought was undervalued, we believed AWS would eventually grow into a massive driver of the company’s earnings potential. In April2015, Amazon reported its quarterly earnings with more specific information about AWS, which was supportive of our thesis on AWS’s value. In the wake of that report — as well as following its fourth quarter 2014 earnings report, which demonstrated more operating leverage — Amazon’s stock has made substantial gains, as Wall Street has acknowledged the company’s profit-making potential and revised estimates upward for the company over the longer term. The stock of Axalta Coatings, a company that produces high-performance paints and other coatings used by the transportation industry, was also a large contributor to results. We believed paint manufacturers and coatings companies would benefit from lower energy costs, and that thesis proved correct during the period. We maintained this position in the underlying fund at the end of the period. Our benchmark-relative overweight to a French cable company, Numericable, was a top contributor. This company took over the number-two mobile telecommunications Fund allocations Allocations are shown as a percentage of the fund’s net assets as of 4/30/15 and may not equal 100% due to the timing of trade date versus settlement date transactions. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Global Sector Fund     7 player in France, SFR, during the period, which helped drive Numericable’s stock price appreciation. As a participant in the ongoing consolidation of the French telecom industry, Numericable is in a good position to benefit from more rationally priced mobile and data-delivery services, in our view. In addition, we believe there are opportunities for the company to bundle telecommunication services for its customers and expand its market share, even as it has been realizing cost-cutting potential through a simplification of its business model. What stocks detracted from the fund’s relative performance results? The top detractor for the period was the stock of Michael Kors Holdings, a retailer of accessories such as handbags and watches. The company has experienced extraordinary growth and market share gains in the U.S. market, but its stock declined as U.S. store traffic and sales slowed. Two other detractors — Melco Crown Entertainment and Wynn Resorts — were hurt by a slowdown in the international gaming business, specifically in Macau, China. Casino business in Macau, the world’s largest gambling center, weakened dramatically in 2014 due to slowing economic growth and a crackdown on corruption in China that discouraged many people from visiting casinos. Despite the disappointing recent performance, we believe these two stocks continue to represent attractive investment opportunities. We believe Macau remains poised for strong long-term growth, especially considering that only a small portion of China’s population — less than 2 percent — has visited Macau. What is your outlook for the economy and stock market? We think the economy and the stock market are still effectively in the second half of their recovery from the 2008 financial crisis. At the moment, we are seeing the positive combination of generally solid growth with subdued inflation in the United States, as well as encouraging economic news in Europe. Unlike many previous cycles, commodity prices and China’s economic growth are experiencing downward pressure, which together forcefully counteract rising price levels. We believe the area to watch most closely for an inflation surprise would be in higher wages. However, even though the employment market is tightening in the United States, we think it will take time for that to spread to other parts of the U.S. economy. As we get closer to the day the U.S. Federal Reserve raises short-term rates, we think the market may become more volatile, but we don’t think the Fed will have to act too aggressively in a rate-raising campaign given the mild inflation outlook. Corporate earnings, meanwhile, will likely appear to have stagnated over the coming months, in our opinion, weighed down by dollar strength and, in some cases, commodity deflation. With earnings stalled out and stock prices generally moving up, that may continue to raise the price-to-earnings ratios for many companies, which may thus make valuations appear fair to somewhat rich. Despite the likelihood of this earnings slowdown, we do expect to see an acceleration to somewhat stronger growth in the second half of 2015. The anniversary of oil price weakness will pass, which may positively affect earnings in the energy sector, as will the anniversary of the U.S. dollar’s upward surge, which could carry positive implications for multinational companies. When we also consider the fact that Europe continues to strengthen in its recovery, we think the investment environment overall remains quite balanced.Against this backdrop, we will continue to rely on our broad research capability to source our best ideas across sectors for the fund. 8     Global Sector Fund Thank you, Aaron, for your insights and time today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. He joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your portfolio is managed by a team of senior equity analysts, including Sheba M. Alexander, CFA; Isabel Buccellati; Jacquelyne J. Cavanaugh; Kelsey Chen, Ph.D.; Neil P. Desai; Christopher J. Eitzmann; Vivek Gandhi, CFA; Ryan Kauppila; Greg Kelly; David Morgan; Ferat Ongoren; Walter D. Scully, CPA; and Di Yao. IN THE NEWS There seems to be momentum in the U.S. equities market, which is now in its third-longest bull run since 1928. Inflation, as measured by the Consumer Price Index, was –0.1% before seasonal adjustment for the 12months ended March31, 2015, according to the Bureau of Labor Statistics. Low inflation and a resilient U.S. economy generally provide a supportive environment for equities. However, investors appear to be more cautious than celebratory. Uncertainties include the timing of the Federal Reserve’s decision to implement the first hike in short-term interest rates since 2006 and whether the strong dollar could continue to worsen the trade balance, which could in turn reduce gross domestic product. In March, exports grew by less than 1%, according to the Bureau of Economic Analysis, compared with a 7.7% jump in imports in the same month. For now, the S&P 500 Index continues to hover around the 2100 mark. Investors should keep in mind that equities tend to perform well when short-term rates are rising from low levels. The reason is, in part, because rising rates typically signal an improving economy. Global Sector Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/15 Class A Class B Class C Class M Class R Class Y (inceptiondates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Life of fund 63.96%  54.54%  57.63%  56.63%  57.73%  57.73%  59.84%  54.25%  61.91%  66.07%  Annualaverage 10.22  8.94  9.37  9.23  9.38  9.38  9.67  8.90  9.94  10.49  5 years 64.62  55.16  58.42  56.42  58.52  58.52  60.64  55.02  62.56  66.74  Annualaverage 10.48  9.18  9.64  9.36  9.65  9.65  9.94  9.16  10.21  10.77  3 years 47.32  38.85  43.91  40.91  43.92  43.92  45.08  40.00  46.13  48.44  Annualaverage 13.79  11.56  12.90  12.11  12.90  12.90  13.21  11.87  13.48  14.07  1 year 7.21  1.05  6.44  1.71  6.40  5.46  6.77  3.04  7.04  7.54  6 months 5.69  –0.38  5.25  0.57  5.21  4.28  5.42  1.73  5.60  5.85  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10     Global Sector Fund Comparative index returns For periods ended 4/30/15 MSCI World Index (ND) Life of fund 64.87% Annual average 10.34 5 years 64.84 Annual average 10.51 3 years 46.17 Annual average 13.49 1 year 7.41 6 months 5.09 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/15 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.469 $0.391 $0.407 $0.407 $0.439 $0.498 Capital gains Long-term gains 1.001 1.001 1.001 1.001 1.001 1.001 Short-term gains — Total $1.470 $1.392 $1.408 $1.408 $1.440 $1.499 Share value Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue 10/31/14 $12.69 $13.46 $12.50 $12.52 $12.63 $13.09 $12.66 $12.73 4/30/15 11.86 12.58 11.69 11.69 11.83 12.26 11.85 11.89 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Global Sector Fund     11 Fund performance as of most recent calendar quarterTotal return for periods ended 3/31/15 Class A Class B Class C Class M Class R Class Y (inceptiondates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Life of fund 59.95% 50.76% 53.86% 51.86% 53.95% 53.95% 55.92% 50.46% 57.95% 61.88% Annualaverage 9.85  8.56  9.00  8.71  9.01  9.01  9.29  8.51  9.57  10.11  5 years 59.95  50.76  53.86  51.86  53.95  53.95  55.92  50.46  57.95  61.88  Annualaverage 9.85  8.56  9.00  8.71  9.01  9.01  9.29  8.51  9.57  10.11  3 years 42.33  34.14  38.96  35.96  39.10  39.10  40.15  35.24  41.17  43.29  Annualaverage 12.49  10.29  11.59  10.78  11.63  11.63  11.91  10.59  12.18  12.74  1 year 4.51  –1.50  3.64  –0.97  3.69  2.77  3.99  0.35  4.26  4.74  6 months 4.01  –1.97  3.64  –0.97  3.60  2.69  3.74  0.11  3.92  4.16  See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/14* 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% Total annual operating expenses for the fiscal year ended 10/31/14 2.53% 3.28% 3.28% 3.03% 2.78% 2.28% Annualized expense ratio for the six-month period ended 4/30/15 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 1.01%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/29/16. 12     Global Sector Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2014, to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.27 $5.09 $5.09 $3.82 $2.55 $0.00 Ending value (after expenses) $1,056.90 $1,052.50 $1,052.10 $1,054.20 $1,056.00 $1,058.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2015, use the following calculation method. To find the value of your investment on November 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.25 $5.01 $5.01 $3.76 $2.51 $0.00 Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,021.08 $1,022.32 $1,024.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Sector Fund     13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14     Global Sector Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2015, Putnam employees had approximately $498,000,000 and the Trustees had approximately $142,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Sector Fund     15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16     Global Sector Fund The fund’s portfolio 4/30/15 (Unaudited) Shares Value Global Sector Funds (99.6%)* Putnam Global Consumer Fund Class Y ††† 115,020 $2,124,411 Putnam Global Financials Fund Class Y ††† 157,256 1,945,263 Putnam Global Health Care Fund Class Y ††† 16,263 1,203,307 Putnam Global Industrials Fund Class Y ††† 56,785 993,172 Putnam Global Natural Resources Fund Class Y ††† 60,134 1,244,764 Putnam Global Technology Fund Class Y ††† 56,860 1,263,996 Putnam Global Telecommunications Fund Class Y ††† 19,789 303,160 Putnam Global Utilities Fund Class Y ††† 23,058 288,454 Total global sector funds (cost $9,524,015) $9,366,527 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A ††† 43,039 $43,039 Total fixed income funds (cost $43,039) $43,039 Total investments (cost $9,567,054) $9,409,566 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent “Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures.” * Percentages indicated are based on net assets of $9,407,447. ††† Affiliated Company (Note 5). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $9,366,527 $— $— Fixed income funds 43,039 — — Totals by level $9,409,566 $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 4/30/15 (Unaudited) ASSETS Investment in affiliated underlying Putnam Funds, at value (Note 1): Affiliated underlying Putnam Funds (identified cost $9,567,054) (Note 5) $9,409,566 Interest and other receivables 1 Receivable for shares of the fund sold 6,114 Receivable for investments sold 2,376 Receivable from Manager (Note 2) 18,679 Total assets 9,436,736 LIABILITIES Payable for investments purchased 7,560 Payable for shares of the fund repurchased 1,029 Payable for distribution fees (Note 2) 2,127 Payable for auditing and tax fees 9,890 Payable for reports to shareholders 6,894 Other accrued expenses 1,789 Total liabilities 29,289 Net assets $9,407,447 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $8,900,897 Distributions in excess of net investment income (Note 1) (260,022) Accumulated net realized gain on investments (Note 1) 924,060 Net unrealized depreciation of investments (157,488) Total — Representing net assets applicable to capital shares outstanding $9,407,447 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($3,557,115 divided by 299,984 shares) $11.86 Offering price per class A share (100/94.25 of $11.86)* $12.58 Net asset value and offering price per class B share ($406,044 divided by 34,729 shares)** $11.69 Net asset value and offering price per class C share ($807,378 divided by 69,051 shares)** $11.69 Net asset value and redemption price per class M share ($683,145 divided by 57,768 shares) $11.83 Offering price per class M share (100/96.50 of $11.83)* $12.26 Net asset value, offering price and redemption price per class R share ($19,267 divided by 1,627 shares)† $11.85 Net asset value, offering price and redemption price per class Y share ($3,934,498 divided by 331,023 shares) $11.89 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †  Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 18     Global Sector Fund Statement of operations Six months ended 4/30/15 (Unaudited) INVESTMENT INCOME Income distributions from underlying Putnam Fund shares (Note 5) $74,611 Total investment income 74,611 EXPENSES Distribution fees (Note 2) 10,503 Reports to shareholders 9,017 Auditing and tax fees 9,890 Blue sky expense 38,666 Other 1,386 Fees waived and reimbursed by Manager (Note 2) (58,959) Total expenses 10,503 Expense reduction (Note 2) — Net expenses 10,503 Net investment income 64,108 Net realized gain of underlying Putnam Fund shares (Notes 1 and 3) 22,036 Capital gain distribution from underlying Putnam Fund shares (Note 5) 922,292 Net unrealized depreciation of underlying Putnam Fund shares during the period (534,849) Net gain on investments 409,479 Net increase in net assets resulting from operations $473,587 The accompanying notes are an integral part of these financial statements. Global Sector Fund     19 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/15* Year ended 10/31/14 Operations: Net investment income $64,108 $15,669 Net realized gain on investments 944,328 847,980 Net unrealized depreciation of investments (534,849) (339,314) Net increase in net assets resulting from operations 473,587 524,335 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (123,208) (49,254) Class B (13,162) (5,241) Class C (22,783) (5,626) Class M (710) (308) Class R (627) (279) Class Y (155,513) (74,609) From net realized long-term gain on investments Class A (262,965) (90,173) Class B (33,695) (12,169) Class C (56,035) (14,170) Class M (1,746) (728) Class R (1,430) (582) Class Y (312,587) (125,492) Increase from capital share transactions (Note 4) 1,558,363 2,062,701 Total increase in net assets 1,047,489 2,208,405 NET ASSETS Beginning of period 8,359,958 6,151,553 End of period (including distributions in excess of net investment income of $260,022 and $8,127, respectively) $9,407,447 $8,359,958 *  Unaudited. The accompanying notes are an integral part of these financial statements. 20     Global Sector Fund This page left blank intentionally. Global Sector Fund     21 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c,d Ratio of net investment income (loss) to average netassets (%)d Portfolio turnover (%) Class A April 30, 2015** $12.69 .09 .55 .64 (.47) (1.00) (1.47) — $11.86 5.69* $3,557 .12* .74* 21* October 31, 2014 12.44 .02 .97 .99 (.26) (.48) (.74) — 12.69 8.11 3,198 .25 .15 39 October 31, 2013 10.32 .06 2.64 2.70 (.10) (.48) (.58) —f 12.44 27.56 2,257 .25 .56 52 October 31, 2012 9.77 .16 .82 .98 (.24) (.19) (.43) —f 10.32 10.62 1,339 .25 1.62 50 October 31, 2011 10.37 .08 (.25) (.17) (.41) (.02) (.43) —f 9.77 (1.94) 1,520 .25 .78 24 October 31, 2010† 10.00 (.01) .38 .37 — — — —f 10.37 3.70* 876 .15* (.06)* 14* Class B April 30, 2015** $12.50 .04 .54 .58 (.39) (1.00) (1.39) — $11.69 5.25* $406 .50* .38* 21* October 31, 2014 12.29 (.07) .97 .90 (.21) (.48) (.69) — 12.50 7.39 420 1.00 (.56) 39 October 31, 2013 10.22 (.04) 2.62 2.58 (.03) (.48) (.51) —f 12.29 26.46 287 1.00 (.39) 52 October 31, 2012 9.68 .11 .80 .91 (.18) (.19) (.37) —f 10.22 9.79 99 1.00 1.09 50 October 31, 2011 10.32 —f (.25) (.25) (.37) (.02) (.39) —f 9.68 (2.66) 99 1.00 (.02) 24 October 31, 2010† 10.00 (.05) .36 .31 — — — .01 10.32 3.20* 46 .59* (.51)* 14* Class C April 30, 2015** $12.52 .04 .54 .58 (.41) (1.00) (1.41) — $11.69 5.21* $807 .50* .35* 21* October 31, 2014 12.30 (.08) .97 .89 (.19) (.48) (.67) — 12.52 7.33 663 1.00 (.61) 39 October 31, 2013 10.21 (.02) 2.61 2.59 (.02) (.48) (.50) —f 12.30 26.57 362 1.00 (.16) 52 October 31, 2012 9.68 .09 .82 .91 (.19) (.19) (.38) —f 10.21 9.84 250 1.00 .96 50 October 31, 2011 10.32 (.02) (.23) (.25) (.37) (.02) (.39) —f 9.68 (2.65) 227 1.00 (.15) 24 October 31, 2010† 10.00 (.05) .36 .31 — — — .01 10.32 3.20* 71 .59* (.52)* 14* Class M April 30, 2015** $12.63 (.02)e .63 .61 (.41) (1.00) (1.41) — $11.83 5.42* $683 .37* (.20)e* 21* October 31, 2014 12.38 (.04) .97 .93 (.20) (.48) (.68) — 12.63 7.63 22 .75 (.31) 39 October 31, 2013 10.28 .01 2.62 2.63 (.05) (.48) (.53) —f 12.38 26.86 19 .75 .05 52 October 31, 2012 9.72 .15 .78 .93 (.18) (.19) (.37) —f 10.28 10.06 13 .75 1.54 50 October 31, 2011 10.34 .04 (.27) (.23) (.37) (.02) (.39) —f 9.72 (2.43) 15 .75 .42 24 October 31, 2010† 10.00 (.04) .37 .33 — — — .01 10.34 3.40* 16 .44* (.38)* 14* Class R April 30, 2015** $12.66 .08 .55 .63 (.44) (1.00) (1.44) — $11.85 5.60* $19 .25* .63* 21* October 31, 2014 12.41 (.01) .97 .96 (.23) (.48) (.71) — 12.66 7.85 17 .50 (.06) 39 October 31, 2013 10.31 .04 2.63 2.67 (.09) (.48) (.57) —f 12.41 27.18 15 .50 .35 52 October 31, 2012 9.76 .15 .80 .95 (.21) (.19) (.40) —f 10.31 10.29 11 .50 1.49 50 October 31, 2011 10.35 .07 (.26) (.19) (.38) (.02) (.40) —f 9.76 (2.08) 10 .50 .70 24 October 31, 2010† 10.00 (.02) .36 .34 — — — .01 10.35 3.50* 10 .30* (.22)* 14* Class Y April 30, 2015** $12.73 .11 .55 .66 (.50) (1.00) (1.50) — $11.89 5.85* $3,934 —* .89* 21* October 31, 2014 12.47 .05 .97 1.02 (.28) (.48) (.76) — 12.73 8.37 4,039 — .40 39 October 31, 2013 10.35 .06 2.68 2.74 (.14) (.48) (.62) —f 12.47 27.90 3,212 — .57 52 October 31, 2012 9.80 .19 .82 1.01 (.27) (.19) (.46) —f 10.35 10.86 972 — 1.92 50 October 31, 2011 10.38 .11 (.25) (.14) (.42) (.02) (.44) —f 9.80 (1.63) 458 — 1.08 24 October 31, 2010† 10.00 .01 .36 .37 — — — .01 10.38 3.80* 371 —* .08* 14* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 22 Global Sector Fund Global Sector Fund 23 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period March 31, 2010 (commencement of operations) to October 31, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class reflect a reduction of the following amount (Note 2). Percentage ofaverage net assets April 30, 2015 0.68% October 31, 2014 1.27 October 31, 2013 0.98 October 31, 2012 1.31 October 31, 2011 3.53 October 31, 2010 10.58 e The net investment income and per share amount shown for the period ending April 30, 2015, may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 24     Global Sector Fund Notes to financial statements 04/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2014 through April 30, 2015. Putnam Global Sector Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. Putnam Management allocates the fund’s assets among eight Putnam global sector funds to provide exposure to sectors of the global market in approximately the same proportions as the sector weightings in the MSCI World Index. The fund may also invest in money market securities or affiliated money market or short-term fixed income funds for cash management. These financial statements report on the fund, which may invest in certain Putnam Funds (the underlying Putnam Funds) which are managed by Putnam Management. The fund may invest in Putnam Money Market Fund, which is a diversified fund, along with the following non-diversified funds: Putnam Global Consumer Fund, Putnam Global Financials Fund, Putnam Global Health Care Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund, and Putnam Global Utilities Fund. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of the fund’s shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided Global Sector Fund     25 by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $8,128 of late year ordinary losses (ordinary losses recognized during the period between January 1, 2014 and October 31, 2014), to its fiscal year ending October 31, 2015. The aggregate identified cost on a tax basis is $9,585,762, resulting in gross unrealized appreciation and depreciation of $325,291 and $501,487, respectively, or net unrealized depreciation of $176,196. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund does not pay a management fee to Putnam Management. Putnam Management has contractually agreed to reimburse the fund for other expenses (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses and acquired fund fees and expenses) through February 29, 2016. During the reporting period, the fund’s expenses were reduced by $58,959 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at 26     Global Sector Fund the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $4,203 ClassB 2,110 ClassC 3,613 ClassM 532 ClassR 45 Total $10,503 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,071 and $8 from the sale of classA and classM shares, respectively, and received no monies and $5 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds aggregated $3,362,350 and $1,801,272, respectively. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/15 Year ended 10/31/14 ClassA Shares Amount Shares Amount Shares sold 43,657 $519,018 100,335 $1,249,005 Shares issued in connection with reinvestment of distributions 34,029 382,146 11,298 139,075 77,686 901,164 111,633 1,388,080 Shares repurchased (29,702) (346,819) (41,071) (517,888) Net increase 47,984 $554,345 70,562 $870,192 Six months ended 4/30/15 Year ended 10/31/14 ClassB Shares Amount Shares Amount Shares sold 2,654 $29,279 19,008 $235,864 Shares issued in connection with reinvestment of distributions 4,220 46,846 1,382 16,861 6,874 76,125 20,390 252,725 Shares repurchased (5,775) (65,680) (10,109) (121,156) Net increase 1,099 $10,445 10,281 $131,569 Global Sector Fund     27 Six months ended 4/30/15 Year ended 10/31/14 ClassC Shares Amount Shares Amount Shares sold 13,267 $155,748 25,248 $314,277 Shares issued in connection with reinvestment of distributions 7,101 78,818 1,621 19,796 20,368 234,566 26,869 334,073 Shares repurchased (4,301) (50,008) (3,319) (41,087) Net increase 16,067 $184,558 23,550 $292,986 Six months ended 4/30/15 Year ended 10/31/14 ClassM Shares Amount Shares Amount Shares sold 55,827 $655,493 129 $1,619 Shares issued in connection with reinvestment of distributions 219 2,456 84 1,036 56,046 657,949 213 2,655 Shares repurchased — Net increase 56,046 $657,949 213 $2,655 Six months ended 4/30/15 Year ended 10/31/14 ClassR Shares Amount Shares Amount Shares sold 123 $1,478 104 $1,299 Shares issued in connection with reinvestment of distributions 183 2,057 70 861 306 3,535 174 2,160 Shares repurchased (48) (531) (2) (25) Net increase 258 $3,004 172 $2,135 Six months ended 4/30/15 Year ended 10/31/14 ClassY Shares Amount Shares Amount Shares sold 29,091 $341,199 165,990 $2,100,183 Shares issued in connection with reinvestment of distributions 41,609 468,100 16,242 200,101 70,700 809,299 182,232 2,300,284 Shares repurchased (56,963) (661,237) (122,641) (1,537,120) Net increase 13,737 $148,062 59,591 $763,164 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassM 1,351 2.3% $15,982 ClassR 1,366 84.0% 16,187 28     Global Sector Fund Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Global Consumer Fund ClassY $1,806,007 $732,036 $354,987 $11,876 $222,303 $2,124,411 Putnam Global Financials Fund ClassY 1,742,340 867,755 353,389 8,314 396,979 1,945,263 Putnam Global Health Care Fund ClassY 1,057,952 403,130 265,637 6,607 81,544 1,203,307 Putnam Global Industrials Fund ClassY 911,553 386,023 192,894 8,025 138,255 993,172 Putnam Global Natural Resources Fund ClassY 1,161,939 344,643 263,005 3,966 — 1,244,764 Putnam Global Technology Fund ClassY 1,082,331 394,649 215,115 — 54,562 1,263,996 Putnam Global Telecommunications Fund ClassY 286,533 132,055 79,482 33,109 28,649 303,160 Putnam Global Utilities Fund ClassY 274,708 78,242 58,047 2,713 — 288,454 Putnam Money Market Fund ClassA 37,939 23,817 18,716 1 — 43,039 Totals $8,361,302 $3,362,350 $1,801,272 $74,611 $922,292 $9,409,566 Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The financial statements of the underlying Putnam Funds contain additional information about the risks associated with the underlying Putnam Funds’ investments and are available upon request. Global Sector Fund     29 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free Income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds†: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. 30     Global Sector Fund Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Retirement Income Lifestyle Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 RetirementReady® Funds — portfolios with adjusting allocations to stocks, bonds, and money market instruments, becoming more conservative over time. RetirementReady® 2055 Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund RetirementReady® 2020 Fund RetirementReady® 2015 Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Global Sector Fund     31 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 32     Global Sector Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Investment Sub-Advisor The Putnam Advisory Company, LLCOne Post Office SquareBoston, MA 02109 Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Global Sector Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 26, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 26, 2015
